Citation Nr: 9927185	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  93-22 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation greater than 70 percent for a 
psychiatric disability characterized as anxiety neurosis with 
syncopal attacks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1965 to 
December 1969.  This appeal was initially before the Board of 
Veterans' Appeals (Board) from a March 1993 rating action 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  By means of a decision dated in 
June 1998, the Board denied the appellant's claim for an 
increased rating.  This matter was subsequently appealed to 
the United States Court of Appeals for Veterans Claims, and 
pursuant to a joint motion, this case was remanded to the 
Board.

By means of a VA Form 9 submitted in October 1993, the 
appellant appears to have indicated disagreement with the 
portion of the RO's March 1993 rating decision by which it 
declared that his depression and disorientation were symptoms 
related to his service-connected psychiatric disorder and 
were therefore not separate ratable entities.  This matter is 
referred to the RO for clarification and any further 
necessary action.

REMAND

The joint motion for remand requested additional reasons and 
bases as to the Board's finding that a total disability 
rating was not warranted.  The Board notes that the most 
recent examinations of record include a 1992 and a 1997 
psychiatric examination report.  The 1992 psychiatric 
examination report states that the appellant has been 
employed as a hydraulic mechanic for the past fourteen to 
fifteen years.  At that time, he reported having difficulty 
with supervisors.  The 1997 examination report indicates an 
Axis IV diagnosis of unemployment, among others, and offers a 
medical opinion that the appellant's psychiatric disability 
impairs his vocational ability markedly because "he will 
lose jobs because of getting into emotional difficulties with 
people he works with particularly with people in superior 
positions who have the authority to give him orders."  
However, it appears from a 1997 VA vascular examination that 
he was no longer employed as an aircraft mechanic because the 
"job, itself, was terminated."  In any event, as the joint 
motion is requesting further reasons and bases, the Board is 
remanding this case for further evaluation.


Accordingly, this case is REMANDED for the following:

1.  A VA social and industrial survey 
should be conducted in order to clarify 
the appellant's current social and 
occupational adjustment.  The social 
worker should elicit and set forth 
pertinent facts regarding the appellant's 
medical history, employment history and 
current employment status, social 
adjustment and current behavior and 
health.  The social worker should offer 
an assessment of the appellant's current 
functioning and identify the conditions 
that limit his ability to work. 

2.  The appellant should be scheduled for 
a psychiatric evaluation.  The examiner 
should identify all of the veteran's 
associated symptomatology in order to 
determine the impairment caused by his 
service-connected psychiatric disorder. 
Any necessary special studies, including 
psychological testing, should be 
accomplished. The examiner is asked to 
express an opinion with respect to which 
of the following rating criteria best 
describe the disability picture due to 
the service- connected psychiatric 
disorder:

(a) Does the service connected 
psychiatric disability more nearly 
produce occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); and the inability to 
establish and maintain effective 
relationships; or

(b) Does the service connected 
psychiatric disability more nearly 
produce total occupational and social 
impairment, due to such symptoms as: 
Gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (GAF score), with an 
explanation of the numeric code assigned, 
is to be included. The examiner should 
express an opinion with respect to the 
impact of service-connected psychiatric 
disorder on the veteran's ability to 
obtain and retain substantially gainful 
employment. Any opinion(s) expressed 
should be accompanied by a complete 
rationale.  The claims file must be made 
available to the examiner.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence. If the RO determines 
that further development is necessary, 
such development should be accomplished.  
The RO should then readjudicate the claim 
on appeal.

Unless the full benefit sought by the veteran is granted, the 
veteran and his representative should be furnished an 
appropriate supplemental statement of the case and be 
afforded a reasonable opportunity to respond.  The case 
should thereafter be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

